Citation Nr: 1810197	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, prostate cancer, and posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in November 2015, August 2016, and September 2017, when it was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's hypertension did not manifest during active service or within one year of service; it is not otherwise related to his military service, nor was it caused or aggravated by his service-connected diabetes mellitus, prostate cancer, or PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

The Veteran claims that his hypertension is secondary to his service-connected diabetes mellitus, prostate cancer, or PTSD.

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

As an initial matter, the Board notes that the record reflects the Veteran served in the Republic of Vietnam during the Vietnam Era and that the Veteran is service-connected for diabetes mellitus and prostate cancer due to exposure to herbicide agents.  Therefore, it is noted that he was exposed to herbicide agents.  However, as hypertension is not a disease that VA recognizes as related to exposure to herbicide agents, presumptive service connection for hypertension as a result of herbicide agent exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran has not otherwise alleged or provided evidence indicating that his hypertension is related to his exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's VA treatment records dated throughout the appeal, including VA examinations dated in November 2007 and September 2016, indicate a current diagnosis of hypertension.  

Service treatment records (STRs) are silent for complaints, treatment, or a diagnosis of hypertension.  On September 1969 separation examination, the Veteran had an elevated blood pressure reading of 138/96, but no diagnosis of hypertension was noted.  

At a VA examination in March 2010 for diabetes mellitus, the Veteran reported that his hypertension was diagnosed in the 1970's.  On November 2007 VA examination, a diagnosis of essential hypertension was noted.  

On September 2016 VA examination, the VA examiner indicated that the Veteran had been treated for hypertension for many years, but the exact onset date was not clear from the evidence of record.  The examiner noted that upon review of the Veteran's STRs, his separation examination indicated raised blood pressure (138/96).  However, she explained that such a reading did not establish a diagnosis of hypertension.  She continued that a reading such as the one on the Veteran's separation examination would warrant follow up with further blood pressure checks to rule in or rule out that diagnosis.  She indicated that she was unable to determine whether hypertension was present in 1969 without having to resort to speculation.  In an addendum opinion, the examiner clarified that it was her opinion that hypertension had its onset after the Veteran's military service.

As hypertension is not shown by medical evidence to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Although the Veteran has reported that he was first diagnosed with hypertension in the 1970's, the evidence does not show that he had hypertension to a degree of 10 percent or more within one year of his service discharge.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Therefore, service connection for hypertension on a presumptive basis is not warranted.   

Additionally, although by reporting that hypertension was first diagnosed in the 1970s, the Veteran has generally alleged continuity of symptomatology of hypertension since service, as explained above conditions indicative of hypertension were not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the evidence does not sufficiently identify a disease entity or establish chronicity in service and reflects only an isolated finding of an elevated blood pressure reading; thus, it is not necessary to further address continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

The weight of the evidence is also against a finding that hypertension is related to the Veteran's service or the in-service elevated blood pressure reading.  The only medical opinion addressing this matter is the September 2016 opinion, which weighs against a relationship between the Veteran's current hypertension and his service.  The Board places substantial weight of probative value on this opinion as it is based on a review of the Veteran's claims file and medical history, including the in-service elevated blood pressure reading.  

The Veteran's main theory of entitlement is that his hypertension was caused or aggravated by his currently service-connected diabetes mellitus, prostate cancer, or PTSD.  A December 2007 rating decision awarded service connection for PTSD and for diabetes mellitus.  A December 2015 rating decision granted service connection for prostate cancer.  
Service connection may be granted on a secondary basis if there is evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310. 

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R.           § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Upon VA examination in November 2007, the examiner was asked to address any relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  The examiner opined that it was less likely than not that his hypertension was caused or aggravated by the diabetes mellitus, explaining that the Veteran's hypertension predated his diabetes mellitus.  As to aggravation, the examiner further explained that the Veteran's diabetes mellitus did not impact renal function and therefore, hypertension was not due to or aggravated by the diabetes mellitus.  

In July 2016 written argument, the Veteran's representative cited to medical literature he alleged reflected a relationship between PTSD and hypertension or diabetes and hypertension.  

The September 2016 VA examiner opined that the Veteran's hypertension was less likely than not due to or aggravated by his service-connected PTSD.  The examiner continued by stating that after review of the Veteran's July 2016 brief asserting that hypertension may be caused by depression, her review of the medical literature indicates that PTSD does not cause or aggravate hypertension.  Further, the VA examiner opined that the Veteran's lifestyle (to include obesity, lack of physical activity, and a high-salt diet), age, and family history were factors known to play a role in the development of hypertension.  

In a September 2017 addendum opinion, the September 2016 VA examiner opined that the Veteran's hypertension is less likely than not a result of, or proximately due to, the Veteran's service-connected diabetes mellitus or prostate cancer.  She continued that while both prostate cancer and diabetes mellitus can aggravate or cause hypertension, there must be abnormal renal function present.  In the Veteran's case, renal function is normal and therefore, neither the diabetes mellitus nor prostate cancer caused or aggravated his hypertension.  The examiner noted that she had reviewed medical literature submitted by the Veteran's representative in the July 2016 brief.

The Board places substantial weight of probative value on the September 2016 VA opinion and September 2017 addendum opinion.  These opinions are based on a thorough review of the Veteran's claims file and contain rationales for the opinions provided.  The examiner described the Veteran's disability in sufficient detail by providing an explanation of the factors in the Veteran's medical history that could result in hypertension and the reasons why she concluded that PTSD, diabetes, and prostate cancer did not cause or aggravate the condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The examiner also clearly considered the medical literature submitted by the Veteran's representative in July 2016.  The rationale shows that the VA examiner considered the Veteran's history and any pertinent medical literature before reaching any conclusions.  See id.

Of note, the November 2007 VA examiner also noted normal renal function and cited it as a reason the Veteran's hypertension was not related to or caused by service-connected diabetes mellitus.  This conclusion lends support to the September 2017 VA examiner's opinion that diabetes did not cause or aggravate hypertension.  

The Board acknowledges the Veteran's various lay assertions that he believes his hypertension is secondary to his service-connected disabilities.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the etiology of the Veteran's hypertension is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his hypertension is not competent medical evidence, and the Board affords more weight to the competent opinions of the VA examiners.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As explained above, the VA examiners are medical professionals who reviewed the claims file and considered the reported history to support the conclusion.  In addition, the opinions of the VA examiners are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, prostate cancer, or PTSD.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied. 



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


